FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 TO ANNUAL REPORT of PROVINCE OF ONTARIO (Canada) (Name of Registrant) Date of end of last fiscal year:March 31, 2009 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of Issue Amounts as to which registration is effective Names of exchanges on which registered N/A N/A N/A Name and address of persons authorized to receive notices and communications from the Securities and Exchange Commission: Vera Nicholas-Gervais Head of the Provincial Territorial and Parliamentary Affairs Section Canadian Embassy 501 Pennsylvania Avenue N.W. Washington, D.C. 20001 Copies to: Jason R. Lehner Shearman & Sterling LLP Commerce Court West, 199 Bay Street Suite 4405, P.O. Box 247 Toronto, Ontario, CanadaM5L IE8 * The Registrant is filing this annual report on a voluntary basis. PROVINCE OF ONTARIO The undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended March 31, 2009 (the “Annual Report”) as follows: The following additional exhibit is added to the Annual Report: Exhibit (f)2010 Ontario Budget: Budget Papers SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Toronto, Ontario. PROVINCE OF ONTARIO (Name of registrant) March 25, 2010 By:/s/ Irene Stich Name: Irene Stich Title: Director, Capital Markets Operations Capital Markets Division Ontario Financing Authority Exhibit Index Exhibit (f):2010 Ontario Budget: Budget Papers EXHIBIT (f) 2010 Ontario Budget: Budget Papers
